922 So.2d 1106 (2006)
Blossom COHEN and Abraham Cohen, her husband, Petitioners,
v.
HUMANA MEDICAL PLANS, INC., a corporation authorized to do business in Florida, Mark Freeman, M.D., Mark Freeman, M.D., P.A., Raphael Rodriguez, M.D., P.A., and Family Medical Center, Inc., Respondents.
No. 4D06-619.
District Court of Appeal of Florida, Fourth District.
March 22, 2006.
Brian R. Hersh of Law Offices of Brian R. Hersh, Miami, and Alvin Weinstein of Law Offices of Alvin Weinstein, Miami, for petitioners.
No response required for respondents.
PER CURIAM.
The petition for writ of mandamus is denied. Cohen v. Freeman, 914 So.2d 449 (Fla. 4th DCA 2005), does not preclude the trial court from conducting an evidentiary hearing on the nature and extent of the settlement agreement and its terms. The opinion rejects Dr. Freeman's claim that he had the right to control the malpractice litigation.
SHAHOOD, GROSS and TAYLOR, JJ., concur.